Exhibit 10.71
FINANCIAL STATEMENTS AND REPORT OF
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
TRICADIA CDO FUND, L.P.
December 31, 2007

 



--------------------------------------------------------------------------------



 



(GRANT THORNTON LOGO) [c82595p8259501.gif]

     
 
  Audit • Tax • Advisory
 
   
 
  Grant Thornton LLP
 
  60 Broad Street, 24th Floor
 
  New York, NY 10004-2306
 
   
 
  T 212.422.1000
 
  F 212.422.0144
 
  www.Grant Thornton.com


REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
To the Partners of
     Tricadia CDO Fund, L.P.
We have audited the accompanying statement of financial condition of Tricadia
CDO Fund, L.P. (the “Partnership”) as of December 31, 2007, including the
condensed schedule of investments, and the related statements of income and
special allocation, changes in partners’ capital and cash flows for the year
then ended. These financial statements are the responsibility of the
Partnership’s management. Our responsibility is to express an opinion on these
financial statements based on our audit.
We conducted our audit in accordance with auditing standards generally accepted
in the United States of America as established by the American Institute of
Certified Public Accountants. Those standards require that we plan and perform
the audit to obtain reasonable assurance about whether the financial statements
are free of material misstatement. An audit includes consideration of internal
control over financial reporting as a basis for designing audit procedures that
are appropriate in the circumstances, but not for the purpose of expressing an
opinion on the effectiveness of the Partnership’s internal control over
financial reporting. Accordingly, we express no such opinion. An audit also
includes examining, on a test basis, evidence supporting the amounts and
disclosures in the financial statements, assessing the accounting principles
used and significant estimates made by management, as well as evaluating the
overall financial statement presentation. We believe that our audit provides a
reasonable basis for our opinion.
In our opinion, the financial statements referred to above present fairly, in
all material respects, the financial position of Tricadia CDO Fund, L.P. at
December 31, 2007 and its operations and cash flows for the year then ended, in
conformity with accounting principles generally accepted in the United States of
America.
(GRANT THORNTON LLP) [c82595p8259502.gif]
New York, New York
May 5, 2008
Grant Thornton LLP
U.S. member firm of Grant Thornton International Ltd

-2-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.

STATEMENT OF FINANCIAL CONDITION
December 31, 2007
(expressed in United States dollars)

          ASSETS

Investment in investment entity, at fair value
  $ 30,000,000  
Securities owned, at fair value (cost $5,225,006)
    4,125,008  
Receivable from brokers
    9,151,538  
Other fee receivables
    83,119  
Other receivables
    1,050,000  
 
     
 
       
Total assets
  $ 44,409,665  
 
     
 
        LIABILITIES AND PARTNERS’ CAPITAL

 
       
Accrued expenses
  $ 147,307  
 
     
 
       
Partners’ capital
    44,262,358  
 
     
 
       
Total liabilities and partners’ capital
  $ 44,409,665  
 
     

The accompanying notes are an integral part of this statement.

-3-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.

CONDENSED SCHEDULE OF INVESTMENTS
December 31, 2007
(expressed in United States dollars)

                  Quantity         Fair value          
INVESTMENT IN INVESTMENT ENTITY, AT FAIR VALUE (67.78%)
               
United States (67.78%)
               
Financial (67.78%)
          2,000,000    
Tiptree Financial Partners, LP (67.78%)
  $ 30,000,000          
 
             
 
               
SECURITIES OWNED, AT FAIR VALUE (9.32%)
               
ASSET-BACKED SECURITIES (9.32%)
               
United States (8.47%)
               
Financial (8.47%)
          5,000,000    
Telos 2006-1A sub 10/11/2021 (8.47%)
  $ 3,750,008          
Cayman Islands (0.85%)
               
Financial (0.85%)
          500,000    
Telos 2006-1X sub 10/11/2021 (0.85%)
    375,000          
 
             
 
               
TOTAL ASSET-BACKED SECURITIES (COST $5,225,006)
    4,125,008          
 
             
 
               
SECURITIES OWNED, AT FAIR VALUE (COST $5,225,006)
  $ 4,125,008          
 
     

The accompanying notes are an integral part of this schedule.

-4-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.

STATEMENT OF INCOME AND SPECIAL ALLOCATION
Year ended December 31, 2007
(expressed in United States dollars)

         
Investment income
       
Interest
  $ 7,373,355  
Dividends
    860,000  
Other fee income
    3,972,115  
 
     
 
       
Total investment income
    12,205,470  
 
     
 
       
Expenses
       
Management fees
    332,171  
Professional fees
    126,422  
Interest
    92,312  
Other
    342  
 
     
 
       
Total expenses
    551,247  
 
     
 
       
Net investment income
    11,654,223    
Net realized loss on securities
    (2,922,416 )
Net unrealized gain on swap contracts
    28,000  
Net change in unrealized loss on securities
    722,513  
 
     
 
       
Net income available for pro rata allocation to all partners
  $ 9,482,320  
 
     
 
       
Special allocation to General Partner
  $ 732,671  
 
     

The accompanying notes are an integral part of this statement.

-5-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.

STATEMENT OF CHANGES IN PARTNERS’ CAPITAL
Year ended December 31, 2007
(expressed in United States dollars)

                              General     Limited     Total       Partner    
Partner     Capital  
Partners’ capital at December 31, 2006
  $ 396,250     $ 28,430,038     $ 28,826,288  
 
                       
Capital contributions
            6,250,000       6,250,000  
 
                       
Capital withdrawals
    (296,250 )             (296,250 )
 
                       
Allocation of net income
                       
Special allocation
    732,671       (732,671 )     —  
Pro rata allocation
    63,876       9,418,444       9,482,320  
 
                 
 
                       
Partners’ capital at December 31, 2007
  $ 896,547     $ 43,365,811     $ 44,262,358  
 
                 

The accompanying notes are an integral part of this statement.

-6-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.

STATEMENT OF CASH FLOWS
Year ended December 31, 2007
(expressed in United States dollars)

         
Cash flows from operating activities
       
Net income available for pro rata allocation to all partners
  $ 9,482,320  
Adjustments to reconcile net income to net cash used in operating activities
       
Changes in assets and liabilities
       
Decrease (increase) in operating assets
       
Investment in investment entity, at fair value
    (30,000,000 )
Securities owned, at fair value
    8,902,492  
Receivable from brokers
    5,971,741  
Other fee receivables
    745,076  
Other receivables
    (1,050,000 )
Decrease in operating liabilities
       
Accrued expenses
    (5,379 )
 
     
 
       
Net cash used in operating activities
    (5,953,750 )
 
     
 
       
Cash flows from financing activities
       
Capital withdrawal
    (296,250 )
Capital contributions
    6,250,000  
 
     
 
       
Net cash provided by financing activities
    5,953,750  
 
     
 
       
Cash at beginning of year
    —  
 
       
Cash at end of year
  $ —  
 
     

The accompanying notes are an integral part of this statement.

-7-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.

NOTES TO FINANCIAL STATEMENTS
December 31, 2007
NOTE A — ORGANIZATION
Tricadia CDO Fund, L.P. (the “Partnership”), formerly known as Mariner Tiptree
(CDO) Fund I, L.P. was formed on July 3, 2003 as a Delaware limited partnership
and commenced operations on October 1, 2003. The Partnership amended and
restated the terms of its limited partnership agreement (the “Partnership
Agreement”) effective August 1, 2006 (the “Amendment Date”), to include, among
other things, a new name for the Partnership and a new basis for calculating the
special allocation to the General Partner.
Tricadia Capital, LLC (the “General Partner”), a Delaware limited liability
company, is the General Partner of the Partnership. Tricadia CDO Management, LLC
(the “Investment Manager”) is the Investment Manager of the Partnership. The
Investment Manager provides administrative and management services to the
Partnership. The General Partner and Investment Manager are affiliated with
Mariner Investment Group, LLC (“MIG”), a Delaware limited liability company,
which is registered with the Securities and Exchange Commission as an investment
adviser under the Investment Advisers Act of 1940.
The Partnership seeks to achieve realized capital appreciation by investing in,
among other things, interests in collateralized debt obligation (“CDO”)
securities, collateralized loan obligation (“CLO”) securities, credit-related
structured product (“CRS”) securities and other structured product securities
that are structured, managed, advised or issued by the General Partner or the
Investment Manager.
NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES
The accompanying financial statements are prepared in accordance with accounting
principles generally accepted in the United States of America.
The following are the significant accounting policies adopted by the
Partnership:

  1.   Investment in Investment Entity, at Fair Value         Investment in
investment entity represents ownership in a private investment partnership that
is carried at fair value in the statement of financial condition. Such fair
value is solely determined by the General Partner based upon, among other
things, the Partnership’s proportionate share of the value of the investee
entity’s net assets. The Partnership’s risk of loss in this entity is limited to
its investment in the investee entity.

-8-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.
NOTES TO FINANCIAL STATEMENTS
December 31, 2007
NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

  2.   Securities Owned, at Fair Value         Securities transactions are
recorded on a trade-date basis.         The Partnership values securities that
are traded on a national securities exchange (or a National Market Security
reported by the National Association of Securities Dealers Automated Quotations
system) at the last reported sales price on the day of determination.        
Fixed income securities traded in the over-the-counter market are stated at fair
value which is established based on quotes from third-party market makers in
those markets.         Securities for which no market prices are available will
be valued by the General Partner in reliance upon one or more quotes received
from a securities broker-dealer that has been granted the designation of primary
dealer by the Federal Reserve Bank of New York.         Unrealized gains or
losses are credited or charged directly to income.         Credit default swap
(“CDS”) contracts are marked to market to reflect fair value, which approximates
the amounts that would be received from, or paid to, a third party in settlement
of the contracts as if those contracts were to settle on December 31, 2007. CDS
contracts are valued at fair value, determined by the Investment Manager using
pricing models that utilize third-party quoted inputs. Unrealized gains on CDS
contracts are included net unrealized gain on swap contracts on the statement of
income and special allocation.

  3.   Income Taxes         Income of the Partnership is allocated to the
individual partners for inclusion in their respective tax returns. Accordingly,
no provision is made for Federal, state or local income taxes in the
accompanying financial statements, nor are any income taxes payable by the
Partnership.

  4.   Use of Estimates         The preparation of financial statements in
conformity with accounting principles generally accepted in the United States of
America requires management to make estimates and assumptions in determining the
reported amounts of assets and liabilities and disclosure of contingent assets
and

-9-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.
NOTES TO FINANCIAL STATEMENTS
December 31, 2007
NOTE B — SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (continued)

  4.   Use of Estimates (continued)         liabilities at the date of the
financial statements and the reported amounts of revenues and expenses during
the reporting period. Actual results could differ from those estimates.

NOTE C — MANAGEMENT FEE
The Partnership pays the Investment Manager a quarterly management fee (the
“Management Fee”), in arrears, equal to 0.375% (approximately 1.50% per annum).
During the two-year period extending from the Amendment Date through the second
anniversary thereof, the Management Fee is calculated on the higher of the
limited partner’s (i) aggregate capital contributions and (ii) capital account
value, as of the last day of each month in the fiscal quarter to which the
Management Fee relates. After the conclusion of this two-year period, the
Management Fee will be calculated against the value of the limited partner’s
capital account only. If the limited partner makes a capital contribution or
capital withdrawal other than as of the first day of a fiscal quarter, the
Management Fee shall be computed on a pro rata basis for such partial period. In
consideration for the Management Fee, the Investment Manager provides investment
management and certain administrative services to the Partnership. The
Investment Manager has elected to exclude the value of the Partnership’s
investment in Tiptree Financial Partners, L.P. (“Tiptree”), a master limited
partnership advised by an affiliate of the Investment Manager. For the year
ended December 31, 2007, the total Management Fee charged to the Partnership was
based on the value of the limited partner’s capital account, less the limited
partner’s pro rata portion of the investment in Tiptree, and amounted to
$332,171, of which $17,784 is payable and included in accrued expenses on the
statement of financial condition.
NOTE D — SPECIAL ALLOCATION
The General Partner is entitled to receive an incentive allocation (the “Special
Allocation”) with respect to the capital account of the limited partner
generally at the end of each fiscal year. Pursuant to the terms of the
Partnership Agreement, the Special Allocation is equal to 25% of the positive
performance change allocated to the limited partner’s capital account in excess
of a non-cumulative hurdle rate comprised of the product of the limited
partner’s capital account, as adjusted for contributions and withdrawals, and
the yield on the applicable one-month USD LIBOR in effect during the period plus
a margin of 2%, excluding income allocated to the limited partner’s capital
account attributable to other fee income from certain CDO’s (see Note F).
For the year ended December 31, 2007, the total Special Allocation charged to
the limited partner’s capital account and credited to the General Partner’s
capital account was $732,671.

-10-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.
NOTES TO FINANCIAL STATEMENTS
December 31, 2007
NOTE E — RELATED PARTY TRANSACTIONS
An affiliate of MIG provides monthly accounting services to the Partnership. The
Partnership is subject to a monthly asset-based fee for such services, which
amounted to $38,013 included in professional fees on the Statement of Income and
Special Allocation for the year ended December 31, 2007, of which $3,613 is
payable and included in accrued expenses on the statement of financial
condition.
NOTE F — OTHER FEE INCOME
In order to entice the Partnership to purchase equity interests in a CDO, CLO or
CRS that is managed or advised by the Investment Manager, any fee received by
the Investment Manager for managing such CDO, CLO or CRS, exclusive of any fees
paid to MIG, will be shared with the Partnership to enhance the yield of the
investment. The amount of fees shared with the Partnership is based on the
management fees attributable to the investment multiplied by a fraction, the
numerator of which is the amount of equity in an investment held by the
Partnership and the denominator of which is the total amount of equity interests
issued. In the event that the Partnership disposes of all or a portion of its
equity in such an investment, the portion of management fees to which the
Partnership is entitled shall be reduced accordingly as of the date of the
disposition. Generally, only in limited circumstances shall the level of fees
shared with the Partnership be less than 12.5% of such fees. A portion of these
yield-enhancing fees were not subject to the Special Allocation, and were
allocable solely to the limited partner.
Collectively, income from these other fees amounted to $3,972,115 during the
year ended December 31, 2007, of which $83,120 is receivable and included in
other fee receivables on the statement of financial condition.
NOTE G — INVESTMENT IN INVESTMENT ENTITY
The Partnership acquired 2,000,000 limited partnership units of Tiptree
Financial Partners, LP (“Tiptree”) in June 2007 at $15.00 per unit, or
$30,000,000. Tiptree is a Delaware limited partnership that seeks to acquire
performing and distressed credit assets and related equity instruments, and make
acquisitions and form joint ventures primarily focused on specialty finance
companies and alternative asset managers. The Investment Manager of the
Partnership and Tiptree share the same managing members.

-11-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.
NOTES TO FINANCIAL STATEMENTS
December 31, 2007
NOTE H — RECEIVABLE FROM BROKERS
The receivable from brokers represents funds which have not yet been invested
and proceeds from realized securities transactions held by the primary clearing
broker, deposits held by the derivative counterparty, and unrealized gains and
losses from derivative transactions. These funds, as well as fully paid for and
margined securities, are essentially restricted to the extent that they serve as
collateral against margin debit balances. During the year ended December 31,
2007, an interest-bearing deposit was placed with a broker acting as
counterparty to CDS contracts with the Partnership. Additionally, deposits were
placed with warehousing brokers as collateral in accordance with agreements made
by the Investment Manager and such brokers in connection with future CDO and CLO
offerings that will be managed or advised by the Investment Manager. Under these
agreements, the brokers warehouse in their own accounts securities that will
ultimately be resold by the brokers to CDO and CLO structures offered to
investors. The Investment Manager has directed the Partnership to provide cash
collateral as security to the brokers with respect to the securities warehoused
by them.
At the conclusion of the warehouse period, the securities are sold to the CDO
and CLO structures by the brokers and the cash collateral is returned to the
Partnership. In addition, the Partnership receives income with respect to the
cash collateral provided. As of December 31, 2007, the Partnership had no cash
collateral held by warehousing brokers. The Partnership earned $5,571,561 of
income pursuant to warehouse agreements during the year ended December 31, 2007.
It is the Partnership’s policy to monitor the credit standing of the brokers
with whom it conducts business.
NOTE I — OTHER RECEIVABLES
At the end of November 2007, the Partnership purchased a security directly from
an unrelated entity for $994,883 cash, and then subsequently sold such security
directly to another unrelated entity for $1,050,000. Such amount was included in
other receivables on the statement of financial condition at December 31, 2007,
and was collected in full on January 7, 2008.
NOTE J — FINANCIAL INSTRUMENTS WITH OFF-BALANCE-SHEET AND CREDIT RISK
In the normal course of business, the Partnership may enter into transactions in
financial instruments with off-balance-sheet risk. These financial instruments
contain varying degrees of off-balance-sheet risk to the extent that subsequent
changes in the market value of the securities underlying the financial
instruments may be in excess of the amounts recognized in the statement of
financial condition. In many cases, the Partnership would attempt to limit its
risk by holding offsetting securities positions.

-12-



--------------------------------------------------------------------------------



 



Tricadia CDO Fund, L.P.
NOTES TO FINANCIAL STATEMENTS
December 31, 2007
NOTE J — FINANCIAL INSTRUMENTS WITH OFF-BALANCE-SHEET AND CREDIT RISK
(continued)
The Partnership is subject to credit risk at December 31, 2007 with respect to
securities and funds held by its primary clearing broker and the CDS contract
counterparty.
Collateral deposits held by warehousing brokers would be subject to market risk
under the remote circumstance where the anticipated issuance of CDO and CLO
structures does not occur and there is a deficiency in the liquidated value of
the warehouse account at the broker. Market risk is mitigated, however, due to
the substantial amount of investment grade securities purchased by those brokers
into the warehouse. There were no warehouses outstanding at December 31, 2007.
NOTE K — FINANCIAL HIGHLIGHTS
Financial highlights of the Partnership for the year ended December 31, 2007 are
as follows:

         
Total return (1)
       
Total return before special allocation
    31.30 %
Special allocation
    (2.71 )
 
       
 
       
Total return after special allocation
    28.59 %
 
       
 
       
Ratio to average net assets (2)
       
Net investment income
    30.72 %
Net realized and unrealized loss on investments
    (5.73 )
 
       
Expenses and special allocation
       
Expenses
    (1.47 )%
Special allocation
    (1.97 )
 
       
 
       
Total expenses and special allocation
    (3.44 )%
 
       

 

(1)   Total return represents the change in value of an investment by comparing
the aggregate beginning and ending values of the limited partner’s capital taken
as a whole, adjusted for cash flows related to capital contributions or
withdrawals during the period. An individual investor’s return may vary from
this return based on the timing of capital transactions.   (2)   Average net
assets were derived from the beginning and ending limited partner’s capital
balance for the period, and annualized, as well as adjusted for cash flows
related to the capital contributions and withdrawals during the period. For the
year ended December 31, 2007, the average net assets amounted to $37,146,466.

-13-